                Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 1 of 14
                                                     U.S. Department of Justice
                                                     United States Attorney
                                                     District of Maryland

Paul Riley                                           Suite 400                    DIRECT: 410-209-4959
Assistant United States Attorney                     36 S. Charles Street           MAIN: 410-209-4800
Paul.Riley @usdoj.gov                                Baltimore, MD 21201-3119        FAX: 410-962-3091


VIA ECF                                              March 13, 2020

The Honorable George L. Russell III
United States District Judge
United States District Court
for the District of Maryland
101 West Lombard Street
Baltimore, MD 21201

Re:        United States v. Benjamin Anthony Wiggins, Criminal No. GLR-19-142
           United States v. Benjamin Anthony Wiggins, Criminal No. GLR-09-649

Dear Judge Russell:
      The Government writes this letter in advance of the sentencing of the Defendant Anthony
Wiggins, which is currently scheduled for March 27, 2020 at 2:00 PM.
        On December 9, 2019, the Court accepted the Defendant’s guilty plea in case number
GLR-19-142 to Counts Six and Seven of the Indictment charging him with Interference with
Commerce By Violence, in violation of 18 U.S.C. § 1951(a), and Discharging a Firearm During
a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii). Furthermore, pursuant to the
parties’ plea agreement, the Defendant will admit to violating the conditions of his supervised
release in case number GLR-09-0649 (the “VOSR case”) and will be sentenced in connection
with the VOSR case on March 27, 2020 at 2:00 PM as well.
      As set forth more fully below, the Government requests that the Court sentence
Defendant to 228 months’ (19 years’) imprisonment as to case number GLR-19-142 and 24
months’ consecutive as to the VOSR case.
           I.         Background
        As detailed in the parties’ plea agreement dated November 25, 2019 (ECF No. 33) and
the presentence investigation report (“PSR”) filed February 6, 2020 (ECF No. 38), beginning on
October 4, 2018 and continuing through November 15, 2018, Defendant robbed or attempted to
rob 11 banks, liquor, and convenience stores in the greater Baltimore area. Defendant was on
federal supervised release at the time of the robberies, having previously sustained a conviction
for being a felon in possession of firearm.
        During each of the liquor store robberies, Defendant brandished a firearm and, in two
instances, discharged the firearm during the robberies. In nearly all of the robberies, Defendant
threatened victim employees with physical violence and, during one robbery, fought with and
assaulted a store customer and a victim employee. Each of the robberies is described in further
detail below.
      On September 24, 2018 at approximately 3:00 P.M., Defendant robbed the Howard Bank
– White Marsh Branch, located at 10101 Philadelphia Road, Rosedale, Maryland 21237.
Defendant was wearing a purple knit cap, and a grey pull over hoodie sweatshirt with a
         Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 2 of 14

“Champion” script logo printed in white on center chest, front pocket and hood pull strings, and
blue jeans with a faded distressed design. He entered the bank and appeared to fill out a withdrawal
slip at the customer service counter. He approached the teller and handed a withdrawal slip and a
note that read in substance, “At all times U don’t hit the button or notify the police. I need 4 1000-
dollar stacks in large bills. I have a police scanner and if U notify the police I will know. If it
comes up on the scanner I will come back and it doesn’t have to be today. I have a gun and will
shot U dead.”
        The teller complied and gave Defendant $4000.00 in U.S. currency from the till. Defendant
took the note back and left the bank. A surveillance still from the robbery is below, and the
surveillance footage is attached as Exhibit 1.




       On Thursday, October 4, 2018 at approximately 9:47 A.M., Defendant robbed the
Chesapeake Bank of Maryland – Arbutus Branch, located at 5424 Carville Avenue, Arbutus,
Maryland 21227. Defendant was wearing a black baseball cap and a black, pull over hooded
sweatshirt.
        Defendant entered the bank and appeared to fill out a withdrawal slip at the customer
service counter. He approached the teller, and handed her a note that read in substance, “I have a
police scanner in the car, give me $10000.00 and no dye packs.” The teller complied and gave
Defendant $4460.00 in U.S. currency from the till. Defendant took the note back and left the bank.
       A surveillance still from the robbery is below, and further surveillance images are attached
as Exhibit 2.




       On October 11, 2018, at approximately 1:40 P.M., Defendant attempted to rob the
Kopernik Bank, located at 6201 Eastern Avenue, Baltimore, Maryland 21224. Defendant was
wearing a black baseball cap and a black, pull over hooded sweatshirt.


                                                  2
         Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 3 of 14

        Defendant entered the bank and approached the victim teller at her window. He demanded
money from her drawer, at which time the victim teller walked away to press the alarm. Defendant
then physically grabbed a female customer at the other end of the counter to intimidate the teller
to comply with his demands for money. Defendant eventually released the customer and left the
bank without obtaining any money. He fled the area in a Chevrolet Impala, which belonged to his
girlfriend at the time, S.W.
       A surveillance still from the robbery is below, and additional surveillance stills are attached
as Exhibit 3.




       Later that same day, October 11, 2018, at approximately 2:15 P.M., Defendant robbed the
First National Bank – Dundalk Branch, located at 7546 Holabird Avenue, Dundalk, Maryland
21222. Defendant was wearing a black baseball cap and a black, pull over hooded sweatshirt.
        He entered the bank and appeared to fill out a withdrawal slip at the customer service
counter. Defendant approached the teller and handed a withdrawal slip and a note that read in
sum and substance, “NO alarms, I have a gun, all large bills only, you only have a minute.” The
victim teller reported the withdrawal slip had $10,000.00 printed on it. The teller complied and
opened her drawer, at which time Defendant stated, “Make it $20,000.00.” The teller gave
Defendant $8,810.00 in U.S. currency from her drawer. Defendant took the money, note, and
withdrawal slip and left the bank. He fled in S.W.’s Chevrolet Impala.
       A surveillance still from the robbery is below, and the surveillance footage is attached as
Exhibit 4.




                                                  3
         Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 4 of 14


       On October 18, 2019, at approximately 10:14 A.M., Defendant robbed the Harford Bank,
located at 505 South Main Street, Bel Air, Maryland, 21014. His face was covered with a black
bandana and he wore a black hat, a grey hoodie sweatshirt with an Amazon Baltimore Fulfillment
Center logo on it, which belonged to S.W. He wore a glove on one of his hands.
        He entered the bank, approached the victim teller, yelled at her saying “hand over all the
money bitch,” and threw a bag at her. The victim teller complied, placing $13,159.00 in United
States currency from the till into the bag. Defendant then fled.
       A surveillance still from the robbery is below, and the surveillance footage is attached as
Exhibit 5.




       On November 2, 2018, Defendant robbed the Modern Discount Liquors store, located at
6916 Holabird Avenue, Dundalk, Maryland 21222. He was wearing a dark grey hooded sweatshirt
with the hood pulled up over his head, dark sweat pants, and grey shoes. He had a black mask or
handkerchief/bandana wrapped around his lower face and mouth.
        At approximately 6:55 P.M., one of the victim employees went outside the front of the
store to smoke a cigarette and, soon thereafter, was confronted by Defendant. Defendant pulled
out a dark semi-automatic handgun and ordered her back into the store.
        Once in the store, Defendant brandished the firearm and demanded money from the sales
register. He produced a blue plastic bag with “LIDS” logo printed in white letters on it from his
sweatshirt pocket.
       He then pointed his handgun at another employee as she stood behind the sales register and
ordered her to give him all the money from the sales register. She complied and gave Defendant
approximately $300.00 in various denominations of U.S. currency, and placed it into the Lids bag,
which Defendant was holding open.
       Defendant then ordered a victim employee to remove the money from the Check Cashing
Register. She complied with his demand, opened the sales registers, and removed approximately
$2,500.00 in various denominations of U.S. currency and placed it in the Lids bag.
        As Defendant was taking the money, the store owner was alerted to the robbery. He went
to his office and retrieved his own handgun. He attempted to slowly move toward Defendant from
the back of the store. He pointed his handgun at Defendant. Defendant yelled, “I see you! I see
you!,” as he turned and pointed his firearm at the owner. Defendant took the bag of money and
backed out of the store. As he fled, Defendant ran past a side entrance door and discharged his
firearm, firing one round through the doorway of the store. The primary door was open, so the


                                                4
           Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 5 of 14

bullet traveled through the screen door, across the kitchen area, through the kitchen wall, and
finally came to rest in the beverage refrigerator in a six pack of beer.
        Defendant fled in his silver Mercedes-Benz vehicle. Surveillance stills from the robbery
are below, and the surveillance footage is attached as Exhibit 6. 1




       On November 8, 2018, at approximately 8:00 P.M., Defendant again robbed the Modern
Discount Liquors store, located at 6916 Holabird Avenue, Baltimore, Maryland 21222. He was
wearing a dark knit cap, a dark hooded sweatshirt and dark shoes. He was also wearing a black
mask or handkerchief wrapped around his lower face and mouth.
       Defendant entered, pointed his semi-automatic firearm and stated to the victim employees,
“You know what to do, I will shoot you, put the money in the bag.” He produced a blue plastic
bag with a “LIDS” logo printed in white letters on it. Defendant handed the bag to a victim
employee and ordered the victim employees to put the money into bag. At the same time, he
pointed his firearm at them.
        One of the victim employees complied with Defendant’s demand, opened the sales
registers, and removed approximately $1000.00 in various denominations of U.S. currency from
the sales register. She placed the money in the Lids bag and handed the bag to Defendant.
        Defendant then fled the store. A surveillance still from the robbery is below, and the
surveillance footage is attached as Exhibit 7.



       1
           Defendant can be seen in the second surveillance still image discharging his firearm into the store.

                                                           5
         Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 6 of 14




       On November 10, 2018 at approximately 7:11 P.M., Defendant robbed Dundalk Liquors,
located at 12 Dundalk Avenue N., Dundalk, Maryland 21222. He was wearing a dark knit cap, a
dark hooded sweatshirt and dark shoes with a light color trim.
      Defendant entered the store, approached a victim employee, and pointed his semi-
automatic firearm at him, stating, “Give me all the money.”
        The victim employee complied, opened the sales register, removed approximately
$1700.00 in various denominations of U.S. currency from the sales register, and gave Defendant
the money. Defendant then fled the store. A surveillance still from the robbery is below, and the
surveillance footage is attached as Exhibit 8.




       On November 13, 2018 at approximately 11:45 A.M., Defendant robbed the Oak Grove
Liquors store, located at 300 Holly Drive, Middle River, Maryland 21220. He was wearing a
dark knit cap, a dark two-tone hooded sweatshirt, and a black mask or scarf wrapped around his
lower face. Defendant carried a semi-automatic firearm.
       Defendant entered the store, approached victim employees, and immediately pointed a
firearm at them. He produced a blue plastic bag with a “LIDS” logo printed in white letters on it,

                                                6
         Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 7 of 14

from his sweatshirt pocket. Defendant threw the bag on the counter and ordered the victims to,
“Get the money, and put it in the bag.”
       At this point, two store customers started to walk towards the front register. Defendant
then pointed the firearm at them, and he ordered them not to move.
       The victims complied with the demand, opened the sales register, removed approximately
$1100.00 in various denominations of U.S. currency from it, and placed the money in the Lids
bag. Defendant took the bag containing the money, left the store, and fled in his Mercedes-Benz
car. A surveillance still from the robbery is below, and the surveillance footage is attached as
Exhibit 9.




        On November 13, 2018, at approximately 8:27 P.M., Defendant robbed the House of
Spirit Liquor Store, located at 2300 Fleet Street, Baltimore, Maryland 21224. Defendant was
wearing a dark knit cap, a dark hooded sweatshirt and dark shoes. Defendant was wearing a
black mask or handkerchief wrapped around his lower face and mouth. He carried a semi-
automatic firearm.
       Defendant entered the store, and immediately brandished his firearm, pointing it at a
victim employee, stating, “Give me all the money or I’ll shoot you.” He produced a blue plastic
bag with a “LIDS” logo printed in white letters on it, gave it to the victim employee, and ordered
him to put the money into it.
        The victim complied, opened the sales registers, and removed approximately $4,000.00
in various denominations of U.S. currency. The victim placed the money in the bag and handed
the bag to Defendant. Defendant then ran out of the store.
      The victim then grabbed his own firearm and gave chase. Defendant saw the victim
employee following him, and Defendant discharged his firearm in the general direction of the
employee, who ultimately returned to the store.
       Defendant ultimately fled the scene in his silver Mercedes-Benz car. A surveillance still
from the robbery is below, and the surveillance footage is attached as Exhibit 10.




                                                7
         Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 8 of 14




        On November 15, 2018 at approximately 7:23 P.M., Defendant attempted to rob George’s
Liquors store located at 2101 Merritt Avenue, Dundalk, Maryland 21222. Defendant was wearing
a dark knit cap, a dark hooded sweatshirt and a black mask or scarf wrapped around his lower face.
He carried a semi-automatic firearm.
       He entered the store and approached a victim employee at the sales register, immediately
pointing the firearm at the victim and demanding money. He produced a blue plastic bag with a
“LIDS” logo printed in white letters on it from his sweatshirt pocket and threw the bag on the
counter.
       Defendant then turned to a store customer, stated, “this is a robbery,” and ordered the victim
to empty his pockets.
        The store owner, who was in the rear of the store, saw Defendant pointing the firearm at
his wife. He grabbed his firearm, approached Defendant from behind, and told Defendant to drop
his gun.
        Defendant then pointed his firearm at the victim store owner and the Defendant and the
store owner began to fight with each other, physically struggling for control of each other’s guns.
A store customer assisted the store owner. During the struggle, the owner’s firearm discharged
and struck the floor in front of the sale’s counter.
       Photos of the Good Samaritan’s injuries are below and speak for themselves.




        Defendant eventually escaped with his firearm, though the magazine to the firearm was
dislodged during the fight. He then fled. Surveillance stills from the robbery are below, and the
surveillance footage is attached as Exhibit 11.




                                                 8
Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 9 of 14




                              9
        Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 10 of 14

Search Warrant, Arrest, And Statement
        On November 16, 2018, law enforcement executed a state warrant for Defendant’s arrest
and a state search warrant for Defendant’s residence located at 1406 Anglesea Street, Apartment
2D, Baltimore, Maryland 21224, along with his silver Mercedes-Benz.
        Law enforcement recovered numerous items of evidentiary value during the search,
including the firearm used during all of the robberies—a silver and white 9mm PF940C
Polymer80 Inc. firearm with no serial number—ammunition, and clothing and footwear worn
during the robberies. Photos of the Polymer 80 firearm are below:




        A hooded sweatshirt seized that day, which was worn during the robberies, was DNA
tested; Defendant’s DNA was present on it, as was the DNA of one of the victims whom
Defendant had fought with during the George’s Liquor’s store robbery the previous day.
       Defendant was transported to the Baltimore County Police Department, where he
voluntarily waived his Miranda rights and agreed to speak with investigators. He told law
enforcement that he was a drug dealer and falsely claimed, among other things, that (1) he had
not been involved in any robberies; and (2) he “found” the firearm seized from his home the
previous night. However, he admitted to possessing the firearm, stating that he would “plead
out” on a handgun charge and also admitted to shopping at the LIDS store.


                                               10
           Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 11 of 14

       II.        Guidelines Computation
        Under the U.S. Sentencing Guidelines, the Defendant’s offense level under the PSR as to
Count Six—Interference With Commerce By Violence—in violation of 18 U.S.C. § 1951(a)—is
correctly calculated at an adjusted level of 29, after taking into account relevant conduct,
grouping, and acceptance of responsibility. See PSR ¶¶ 58-139. As to Count Seven, the
guideline sentence is the term of imprisonment required by statute—120 months’ imprisonment
consecutive to any other sentence. Id. ¶ 140.
        The Defendant is a Criminal History Category III. Id. ¶ 153. Thus, the applicable
guideline imprisonment range as to Count Six is 108 to 135 months, and the guideline
imprisonment range as to Count Seven is 120 months’ imprisonment consecutive to the sentence
in Count Six. Id. ¶ 210. The final guideline imprisonment range is 228 months to 255 months
(19 to 21.25 years).
        As to the VOSR case, the most serious grade of violation, Grade A, is applicable here,
and the criminal history category applicable at the time the Defendant was originally sentenced
to the term of supervision was V. Accordingly, pursuant to U.S.S.G. § 7B1.4, the term of
imprisonment applicable under the guidelines upon revocation of supervised release is 24
months’ imprisonment. PSR ¶ 212.
       III.       Sentencing Factors Under 18 U.S.C. § 3553(a)
       The nature and circumstances of the Defendant’s offense strongly weigh in favor of the
Government’s recommended sentence of 228 months’ imprisonment as to case number GLR-19-
142 and 24 months’ consecutive as to the VOSR case.
         There is no question that Defendant’s offense is serious. Less than four months after
beginning his period of supervised release after serving a 10 year sentence in connection with a
conviction for being a Felon in Possession of a Firearm, 2 Defendant robbed or attempted to rob
11 banks and liquor stores—brandishing a firearm during a majority of the robberies, discharging
it during two others, and engaging in a violent struggle with a bystander and a storeowner during
still another robbery.
        It is hard to imagine a more serious offense than discharging a firearm in the direction of
another human being during a robbery—precisely what Defendant did here. Defendant did not
hesitate to pull that trigger to help him keep the money he had obtained and to help facilitate his
escape. Nor did he hesitate to bring the same firearm to four other robberies—heightening the
risk of danger to the innocent employees in the stores. Indeed, one of the reasons firearms are
regulated federally is because they are inherently dangerous. The use of a firearm to commit a
robbery heightens that danger: Regardless of whether an assailant intends to use the gun, the
presence of a firearm creates an unacceptable risk that an innocent victim will be seriously hurt or
killed. That risk was undeniably present here.
        And even in the bank robberies where Defendant did not have a gun, he engaged in conduct
meant to instill maximum fear in the victim employees. For instance, during the Howard Bank
robbery on September 24, 2018, Defendant’s demand note stated that he had a gun, and it threatened
that he would come back and shoot the victim teller if she notified the police. During the October 11,
2018 robbery, Defendant manhandled a female bank customer to intimidate the victim teller to
comply with his demands for cash. Later that day, during his robbery of the First National Bank,
Defendant stated in his demand note that he had a gun and that the victim teller only had a minute to
comply with his demand for cash. During the October 18, 2018 robbery of the Harford Bank, he


       2
           The Defendant was originally sentenced by Judge Quarles. Supervision commenced on June 1, 2018.



                                                      11
            Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 12 of 14

yelled at the victim teller, saying “hand over all the money bitch,” threw a bag at her, and pointed
aggressively.
        All of the victim employees 3 in this case were simply doing their jobs when Defendant
entered their lives and threatened them with physical violence and, in certain circumstances,
even death if they did not comply with his demands. Being robbed—whether the robbery is an
armed robbery or not—is a terrifying life-changing experience, that can forever alter one’s sense
of personal safety and well-being. Indeed, based on the victim impact statements provided to the
Court, the victims’ lives have been impacted as a result of Defendant’s conduct.
         H.A., the owner of the House of Spirits at whom the Defendant discharged his firearm,
remarked the incident caused him anger, anxiety, and depression and that the robbery was a
factor in him getting a divorce. H.C., the owner of George’s Liquor with whom Defendant
engaged in a violent struggle, noted that he suffered from fear, sleep loss, nightmares, trouble
concentrating, and depression as a result of the incident. He noted how during the struggle with
the Defendant the Defendant’s “gun was point[ed] at my chest,” how he was “fighting for my
life,” and how his own firearm was discharged. And H.C. noted how the Defendant pulled the
trigger on his firearm during the struggle “to shoot me.” Luckily, the firearm’s magazine was
dislodged during the fight and the Defendant was unable to fire a shot. Likewise, victim K.C.
remarked that she suffered anxiety, fear, and depression after the robbery of the bank where she
worked and how she was afraid to even leave her home after it. She said, “[a]fter the robbery, I
only left my house to go to work” and remarked that, while at work, the fear lingered as she
wondered “will he come back again today or tomorrow.”
        Similarly, the cascading effects of such incidents cannot be understated. Hard working
victims of such robberies are forced to consider whether the risk of having a firearm fired or
pointed at them is worth the money they otherwise need to earn for their families. Businesses are
forced to consider additional safety precautions, reassure concerned employees, and cover shifts
when employees decide not to risk working there anymore. And members of the public consider
whether to avoid entering business in certain areas or perhaps avoid brick and mortar retail
entirely because of the risk of violence.
        There is no question that the cascading effects of the incident were felt here. For
instance, H.A. noted that “[b]usiness has been slow after the robbery” and how “[i]f something
happened on the corner, everyone knows and it affects sales, and you’re not going to make any
profits.” He further noted that he feels the need to wear bulletproof vest to work and carry a
firearm on his hip. He wrote, “[e]very business that pays taxes here in this city is in danger due
to someone like [the Defendant]. If the local businesses are affected by high crime rate, how are
they gonna survive?” Victim K.C.
       A guideline sentence is also sufficient (A) to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense, (B) to afford
adequate deterrence to criminal conduct, and (C) to protect the public from further crimes of the
Defendant.
        As an initial matter, the Defendant’s offense easily could have led to violence and
physical harm to the victim employees—had they not complied with the Defendant’s demands—
in addition to the emotional harm it caused them. Indeed, a number of the victims are lucky not
to have been shot or even killed during the course of their encounters with the Defendant.


        3
           It is unclear at this time whether any victim will be present for sentencing. The Government has provided
notification to the victims and spoken with many of them. A number of the victims stated that they never wished to
see the Defendant again and expressed no desire to be present for sentencing.

                                                        12
             Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 13 of 14

         Moreover, far from reflecting anomalous or aberrant behavior, the Defendant’s robberies
reflect premeditation, execution, and a series of deliberate choices made by the Defendant. The
sheer number of robberies—11 over just a two month period—makes plain that the robberies
were not a one-off situation. It’s notable too that Defendant’s behavior escalated as he continued
to rob. He did not brandish a firearm during the bank robberies; rather, he passed notes that, at
least in certain of the robberies, threatened a gun. But in each of the liquor store robberies, he
made the choice to brandish a firearm that he used to threaten the victims to comply with his
demands. He could have carried out these later robberies without a weapon; he chose not to. He
could have carried out two of these later robberies without discharging his weapon; he chose not
to. What’s more, the Defendant planned his disguises—frequently covering his face with a
handkerchief and bandana during certain of the robberies. Further, he planned his escape, using
cars belonging to his girlfriend as getaway vehicles.
        The seriousness of the offense is also reflected in the type of firearm that the Defendant
used during the liquor store robberies: An untraceable Polymer80 “ghost gun,” with no serial
number, and which can be assembled at home. See Ex. 12 (“There are two types of ghost guns:
those made out of plastic with 3-D printers, and those made with kits that supply 80 percent of
the gun — called the frame for handguns or the receiver for long guns — already cut out of
metal or polymer. Some minor drilling and milling is needed to add the top 20 percent. Both the
“80 percent lowers” and the 20 percent remainder — the trigger, the barrel and firing pin — are
easily purchased online from companies such as Polymer80, 80% Lower and U.S. Rifle.”).
        The use of such untraceable firearms in Maryland is on the rise. Indeed, “Police in Prince
George’s County, Md., have found 63 ghost guns since the start of 2019, and Montgomery
County, Md., has recovered 60 since the beginning of 2017.” Id. While law enforcement was
unable to determine how Defendant obtained this untraceable Polymer80 firearm, his possession
and use of it in connection with the liquor store robberies is troubling to say the least. Cf. United
States v. Harris, 720 F.3d 499, 502–03 (4th Cir. 2013) (noting that “[t]he Bureau of Alcohol,
Tobacco, Firearms and Explosives has explained that requiring serial numbers on firearms serves
the important governmental interests of enabling the tracking of inventory and record-keeping by
licensees; tracing specific firearms used in crimes; identifying firearms that have been lost or
stolen; and assisting in the prosecution of firearm offenses”).
        The sentence in this case must reflect the seriousness of the offense, taking into
consideration the effect it had on the victims and should provide a just punishment for
Defendant’s offense. Further, Defendant’s conduct in this case warrants the Court imposing a
sentence that will both protect the public from Defendant’s violent and threatening conduct and
deter others who may consider armed robbery as a way to obtain money quickly. 4 The
Government’s recommended sentence accomplishes all of these goals.
         Indeed, the need to protect society from this Defendant is particularly important in this
case. As victim H.A. put it, “[t]his is somebody who has no fear and sees no value to someone
else’s life.” Victim K.C. echoed this sentiment, noting the “havoc and chaos” caused by
Defendant’s actions. Defendant’s conduct during the robberies—and particularly those in which
he discharged his firearm—make plain his reckless disregard for the lives of other human beings.
So too does his criminal history.
       In 1999, the Defendant was convicted of Aggravated Assault While Armed, Receiving
Stolen Goods, and Unauthorized Use of Auto. PSR ¶ 145. That incident involved a high speed
chase, which resulted in an innocent pedestrian being struck and severely injured by a car driven

         4
           Defendant claims that “financial pressure” caused him to the commit the robberies and that it was difficult
for him to find employment. PSR ¶ 57. But Defendant had a job at the time he began the robbery spree. PSR ¶
209. And, unlike many of the defendants who appear in federal court, he had his CDL too. Id.

                                                         13
            Case 1:19-cr-00142-GLR Document 40 Filed 03/13/20 Page 14 of 14

by Defendant. Id. And, in 2010, he was convicted federally of being a Felon in Possession of a
Firearm. Id. ¶ 150. 5 The incident giving rise to that conviction involved the Defendant fighting
with law enforcement officers and even trying to escape—breaking free of his flex-cuffs and
jumping into the Patapsco river. Id. 6 Defendant was sentenced to 10 years’ imprisonment, the
statutory maximum, for his offense. But he nevertheless continued to commit crimes and carry a
firearm. Defendant’s steady stream of criminal conduct is concerning. 7 His prior convictions
paint the picture of a person who poses a danger to the community and has trouble living a law-
abiding life for very long at all. Indeed, as noted above, he was on federal supervised release for
just a few months before committing the crimes here.
        Simply put, there is no evidence that the Defendant will ever be deterred from engaging
in criminal conduct. A significant sentence is therefore necessary to ensure that Defendant does
not simply return to the same criminal activity, as he did following every other encounter he had
with the criminal justice system before this one.
        Finally, the Defendant’s childhood, which was undoubtedly difficult based on the PSR,
perhaps provides some explanation for the Defendant’s criminal history. But it certainly does
not excuse it. While the offense conduct here and Defendant’s criminal history might ordinarily
justify a higher sentence, consistent with the parties’ plea agreement and factoring in
Defendant’s difficult early life, the Government recommends a sentence at the low end of the
guidelines range for Counts 6 and 7.
        IV.        The Government’s Sentencing Recommendation

       In light of all of the factors set forth above, the Government recommends that the Court
sentence the Defendant to 228 months’ (19 years’) imprisonment as to case number GLR-19-142
and 24 months’ consecutive as to the VOSR case.
                                                     Respectfully submitted,

                                                     Robert K. Hur
                                                     United States Attorney

                                                            /s/
                                             By:     Paul Riley
                                                     Mary Setzer
                                                     Assistant United States Attorneys

cc:     Kirstin Hopkins, Esq., Ned Smock, Esq. (by ECF)
        Gina Swillo, U.S. Probation Officer (by electronic mail)




        5
         The Defendant is no stranger to firearms, having obtained his first firearm conviction at age 19. See PSR
¶ 144 (Conviction for Carrying Pistol Without a License).
         6
           The Defendant has a history of defying orders from law enforcement. See PSR ¶ 149 (defendant kicked
side mirror off of police vehicle after being ticketed and had to be forced back into car while backup arrived).
        7
            The Defendant has more than 15 past arrests—including for offenses involving firearms. PSR at 24-29.




                                                        14
